Mr. Chief Justice Shepard
delivered tbe opinion of the Court:
Tbe opinion of tbe learned justice did not notice tbe objection tbat tbe plaintiff was not a judgment creditor, or tbat be was not an associate of said Winton or Howe within tbe acts of Congress aforesaid, or consider whether, under tbe facts alleged, there would not remain a sufficient sum receivable by tbe Indians, to satisfy any possible judgment tbat plaintiff might recover, notwithstanding tbe contemplated payments by the defendant which were sought to be. restrained. It is to be noted tbat in tbe fourth paragraph of tbe bill it is alleged tbat tbe amount which each Mississippi Choctaw would receive of tbe allotments and funds would amount to $8,000.
Deducting one fourth, tbe amount claimed, there would remain $6,000 each for final distribution. Tbe amendment, before stated, to another paragraph of tbe bill, it is true, alleges tbat tbe sums received would not amount to more than $2,000, or possibly $1,000, to each individual; but this allegation is inconsistent with, and repugnant to, the allegation tbat tbe amount of plaintiff’s claim, to wit, 25 per cent of tbe amount due each individual, would be $2,000 per capita. Moreover, tbe undenied answer of tbe intervener, upon which tbe cause was submitted with the original and amended bill, contained an express denial that tbe remaining funds would not be more than sufficient to discharge any possible judgment of tbe court of claims in favor of tbe plaintiff. This possible judgment is 25 peri cent of tbe amount awarded each Indian.
It is possible tbat tbe case might have been decided upon this proposition, for, in a bearing upon bill and answer, tbe answer is to be taken as true. But tbe court preferred to rest its decision upon tbe broader ground tbat, assuming tbe acts of 1906 and 1908, heretofore recited, to have created a lien upon tbe Indian lands and funds in favor of tbe beneficiaries thereof *75and their associates, which may have included plaintiff, they took no vested interest thereby beyond the power of Congress to impair by subsequent legislation.
Defendant Fisher having retired from office, his successor, Franklin K. Lane, has been substituted as party appellee in his stead.
It is unnecessary to consider or determine the minor questions in the case, as the learned trial justice is right in his conclusions. Gritts v. Fisher, 224 U. S. 640, 648, 56 L. ed. 928, 933, 32 Sup. Ct. Rep. 580. In that case the plaintiffs, claiming that a prior act determined who were members of the Indian tribe entitled to an allotment, argued that a subsequent act permitting additions to the roll of distributees impaired the rights vested by the earlier act.
Stating and denying this contention, Mr. Justice Van Devanter, speaking for the court, said: “But it is said that the act of 1902 contemplated that they alone should receive allotments and be the participants in the distribution of the remaining lands, and also of the funds, of the tribe. No doubt, such was the purport of the act. But that, in our opinion, did not confer upon them any vested right such as would disable Congress from thereafter making provision for admitting newly born members of the tribe to the allotment and distribution. The difficulty with the appellant’s contention is that it treats the act of 1902 as a contract, when fit is only an act of Congress and can have no greater effect.’ Cherokee Intermarriage Cases, 203 U. S. 76, 93, 51 L. ed. 96, 103, 27 Sup. Ct. Rep. 29. It was but an exertion of the administrative control of the government over the tribal property of tribal Indians, and was subject to change by Congress at any time before it was carried into effect, and while the tribal relations continued.” (Citing previous decisions.) See United States v. Sandoval, October 20, 1913 [231 U. S. 28, 58 L. ed. —, 33 Sup. Ct. Rep. 1].
There was no error in dismissing the bills, and the decree is affirmed, with costs. Affirmed.